14

15

16

17

18

19

20

21

22

23

24

25

 

 

THE HONORABLE BENJAMIN H. SETTLE

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON AT TACOMA

ROBERT H. LUKE,
Plaintiff,
VS.

THE CITY OF TACOMA, a municipal
corporation and the TACOMA
POLICE DEPARTMENT, a municipal
subdivision of the City of Tacoma,
SEAN GUSTAFSON, FRANK
KRAUSE, MIKE AKE and DONALD
RAMSDELL,

Defendants.

 

 

NO. 3:18-cv-05245-BHS

STIPULATION AND AGREED
ORDER OF DISMISSAL OF
PLAINTIFF'S EQUAL PROTECTION
AND RCW 49.60 CLAIMS

Noted for consideration:
September 11, 2019

STIPULATION

WHEREAS the Court issued an order dismissing plaintiff's equal protection

claims with prejudice (Dkt. 17); and

WHEREAS after the Court dismissed plaintiff's equal protection claims with

prejudice, plaintiff filed his Second Amended Complaint (Dkt. 30); and

STIPULATION & AGREED ORDER DISMISSING
EQUAL PROTECTION & RCW 49.60 CLAIMS

Page 1 of 3
(3:18-cv-05245-BHS)

Tacoma City Attomey
Civil Division
747 Market Street, Room 1120
Tacoma, WA 98402-3767
253-591-5885 / Fax 253-591-5755

 
10

11

12

13

14

io

16

17

18

19

20

21

22

23

24

25

 

 

WHEREAS Plaintiff's Second Amended Complaint purports to assert both an
equal protection claim (Sixth Cause of Action) and discrimination claims pursuant to
Washington's Law Against Discrimination, Chapter 49.60 RCW (Fourth Cause of
Action); and

WHEREAS plaintiff's RCW 49.60 discrimination claims are predicated on the
same factual allegations as plaintiffs equal protection claim;

NOW THEREFORE, the parties, represented by their undersigned counsel,
hereby stipulate to the dismissal of plaintiff's equal protection claims (Sixth Cause of
Action) and plaintiff's RCW 49.60 discrimination claims (Fourth Cause of Action), as
stated in plaintiffs Second Amended Complaint.

DATED this _//7 day of September, 2019.

 

 

RUSH, HANNUI , HARKINS WILLIAM C. FOSBRE, City Attorney
& KYLER, L
By: ) L Zi, werk WA a
DAMIELR. KY LER JEAN P. HOMAN
WSB eae KY WSB #27084
Attorney for Plaintiff MICHELLE N. YOTTER
WSB #49075

Attorneys for Defendant

LAW OFFICES OF CHRISTOPHER
R. MCLEOD

a (Mig IM

CHRISTOPHER R. MCLEOD

 

WSB #14190
Attorney for Plaintiff
STIPULATION & AGREED ORDER DISMISSING Tacoma City Attomey
EQUAL PROTECTION & RCW 49.60 CLAIMS ut M Civil Division 00
arke Tee oom
Page 2 of 3 Tacoma, WA 98402-3767

tS ers) 253-591-5885 / Fax 253-591-5755

 
10

11

12

13

14

15

16

17

19

20

21

22

23

24

25

 

 

-eyve ue

 

It is so ordered.

Dated this ( b-day of September, 2019.
HON. BENUAMINH. SETTLE

CERTIFICATE OF SERVICE
ff fe f kh
| hereby certify that on pel 4 || electronically _ filed,
through my staff, the foregoing with the Clerk of the Court using the CM/ECF system to
the following:

Attorneys for Plaintiff

Daniel R. Kyler

Rush Hannula Harkins & Kyler LLP
4701 S 19th St, Ste 300

Tacoma, WA 98405-1199

Christopher R. McLeod
Law Office of Christopher R. McLeod

PO Box 65252
Neu Xana

University Place, WA 98464-1252
JEAN P. HOMAN

WSBA#27084

Attorney for Def. City of Tacoma
Tacoma City Attorney’s Office
747 Market Street, Suite 1120
Tacoma, WA 98402

(253) 591-5885

Fax: (253) 591-5755
jhoman@ci.tacoma.wa.us

STIPULATION & AGREED ORDER DISMISSING Tacoma City Attomey

EQUAL PROTECTION & RCW 49.60 CLAIMS Civil Division
747 Market Street, Room 1120

Page 3o0f3
Oo aoa Tacoma, WA 98402-3767
(3:18-cv-05245-BHS) 253-591-5885 / Fax 253-591-5755

 
